Citation Nr: 1751881	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for ischemic heart disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

During the course of this appeal, the Veteran changed his accredited representative.  His current representative is noted on the first page of this Board action.  

Next, the Veteran has asserted that he is unable to work secondary to his various service-connected disabilities.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims where unemployability is asserted by the claimant or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, VA has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's ischemic heart disease does not result in acute or chronic congestive heart failure and he exhibits a workload greater than 3 METs and a left ventricular ejection fraction of greater than 30 percent.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 7005 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks a disability rating in excess of 60 percent for ischemic heart disease.  He asserts this disability results in a higher level of impairment, and thus an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's ischemic heart disease is rated under Diagnostic Code 7005, for arteriosclerotic heart disease.  Under this code, a 100 percent rating is warranted if chronic congestive heart failure is present, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  When there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available.  When there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Note (1) to 38 C.F.R. § 4.104, Schedule of Ratings - Cardiovascular System states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

38 C.F.R. § 4.100, regarding the evaluation of cardiovascular disorders under Diagnostic Codes 7000-07, contains the following provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. 

(3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.  

In the present case, the Veteran has been awarded a 60 percent rating effective February 7, 2011.  This award was based on a February 2011 VA examination which indicated a METs level of between 3 and 5 METs.  In evaluating his claim, the Veteran was afforded VA cardiovascular examinations in February 2011, March 2014, July 2015, and August 2017.  The February and March 2014 examinations indicated a METs level of between 3 and 5 METs.  The July 2015 and August 2017 examinations noted the Veteran denied any symptoms attributable to a cardiac condition with any level of physical activity.  The March 2014 examination noted an ejection fraction of 74%; the July 2015 examination noted an ejection fraction of 45% and the August 2017 examination found an ejection fraction of 55%.  These examination reports, as well as the remainder of the evidence of record, do not demonstrate acute or chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, as would warrant the next higher evaluation of 100 percent.  Thus, the preponderance of the evidence is against a disability rating in excess of 60 percent, and a staged rating is likewise not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  As the preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 60 percent for ischemic heart disease is denied.  


REMAND

TDIU

As noted above, a TDIU claim may also be inferred from the record when an increased rating claim is presented to VA.  See Rice, 22 Vet. App. at 453.  

The Veteran's TDIU claim was previously denied by the RO based on competent findings of a lack of unemployability secondary to service-connected disabilities.  On VA examination in February 2011, the Veteran was without restrictions regarding sitting, could walk up stairs and for extended distances at a slowed pace, and could lift up to 50 pounds.  He also had no limitations regarding daily activities, and could walk unaided, without the use of an ambulatory device.  Based on these factors, the Veteran was not found to have any unusual or extraordinary limitations on employment due to his service-connected ischemic heart disease.  

Since that time, however, the Veteran has been granted service connection for additional disabilities.  Currently, the Veteran has been granted service connection for ischemic heart disease, with a 60 percent rating; depressive disorder, with a 30 percent rating; residuals of prostate cancer, with a 10 percent rating, and; a post-operative scars of the left thigh, right calf, sternal chest, and left lower calf, all with noncompensable ratings.  His combined rating is 80 percent.  He has not, however, been afforded a VA examination and/or medical opinion in light of this change in his service-connected disabilities.  The Board finds the evidence of record sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire claims file, to include records on VBMS and Virtual VA, should be made available to the examiner.   

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities.  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for ischemic heart disease, depressive disorder, residuals of prostate cancer, and; a post-operative scars of the left thigh, right calf, sternal chest, and left lower calf.  His combined rating is 80 percent.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


